DETAILED ACTION
	The Information Disclosure Statement filed on November 20, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO 2017202221 A1).
Zhang discloses a running gear, in the form of a bogie 1, for a low floor rail vehicle comprised of a frame 2 supporting four independent wheels installed on the frame with individual side bearings. Suspension springs 8 are installed at each wheel and a lateral stop beam 45 extends downward from the frame along a vertical plane, as shown in figure 6. The lateral stop contacts left and right vertical faces 47, also shown in figure 6. The vertical faces are formed of elastomeric bodies and are installed to be stationary on the frame between the wheels of the bogie and mirror each other evenly to the left and right of the downwardly extending beam, as shown in figure 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017202221 A1).
Zhang discloses the running gear as described above. However, Zhang does not specifically show a vehicle to be supported by a second running gear. It is well known in the art that both passenger and freight rail cars are equipped with front and rear bogies, each bogie having at least four wheels and cooperating suspension. It would have been an obvious multiplication of parts to have added a second running gear, like that of the first running gear of Zhang, to a rail car with the expected result of providing proper support and traction for the rail car. 
Allowable Subject Matter
Claims 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 20, 2022